 


114 HR 2471 IH: Maximizing America’s Prosperity Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2471 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Brady of Texas introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To cap noninterest Federal Spending as a percentage of potential GDP to right-size the government, grow the economy, and balance the budget. 
 
 
1.Short titleThis title may be cited as the Maximizing America’s Prosperity Act of 2015.  2.Total spending limits (a)Total Spending LimitsSection 251 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901) is amended to read as follows: 
 
251.Total spending limits 
(a)Projections 
(1)OMB reportOMB shall prepare a report comparing projected total spending under section 257 and the total spending limits in subsection (c), and include such report in the budget as submitted by the President annually under section 1105(a) of title 31, United States Code. (2)CBO reportCBO shall prepare a report comparing projected total spending under section 257 and the total spending limits in subsection (c) and include such report in the CBO annual baseline and reestimate of the President’s budget. 
(3)Inclusion in spending reduction ordersReports prepared pursuant to this subsection shall be included in the spending reduction report. (b)Spending Reduction Order (1)Within 15 calendar days after Congress adjourns to end a session, there shall be a spending reduction order under section 254(f)(5). 
(2)Each non-exempt discretionary budget account shall be reduced by a dollar amount calculated by multiplying the enacted level of sequestrable budgetary resources in that account at that time by the uniform percentage necessary to achieve the required automatic spending reduction. (3)No discretionary budget account shall be subject to a spending reduction of more than five percent of its budgetary resources. 
(c)Fiscal Years of the Total Spending PeriodThe fiscal years within the total spending period shall be as follows: (1)Fiscal year 2016: 19.0 percent of potential GDP. 
(2)Fiscal year 2017: 17.7 percent of potential GDP. (3)Fiscal year 2018: 17.0 percent of potential GDP. 
(4)Fiscal year 2019: 16.8 percent of potential GDP. (5)Fiscal year 2020: 16.7 percent of potential GDP. 
(6)Fiscal year 2021: 16.6 percent of potential GDP. (7)Fiscal year 2022: 16.6 percent of potential GDP. 
(8)Fiscal year 2023: 16.3 percent of potential GDP. (9)Fiscal year 2024: 16.0 percent of potential GDP. 
(10)Fiscal year 2025 and subsequent fiscal years: 16.0 percent of potential GDP. (d)Reduction for unfunded Federal mandatesThe amount determined under subsection (c) with respect to each fiscal year shall be reduced by an amount equal to the amount of the unfunded direct costs with respect to such fiscal year of Federal mandates (as such terms are defined under section 421 of the Congressional Budget Act of 1974) enacted after the date of the enactment of this section. Such amount shall not be treated as being less than zero with respect to any fiscal year.. 
(b)Repeal of section 251ASection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is repealed. (c)DefinitionsSection 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622) is amended by adding at the end the following new paragraphs: 
 
(12)The term total spending means all outlays of the Government including those from off-budget entities and budget authority and outlays flowing therefrom, as applicable, designated as emergencies, and excluding net interest. (13)The term total spending limit means the maximum permissible total spending of the Government set forth as a percentage of estimated potential GDP. 
(14)The term potential GDP has the same meaning as the term potential GDP used by the Congressional Budget Office, which is the gross domestic product that would occur if the economy were at full employment, not exceeding the employment level at which inflation would occur.. (d)Conforming amendments resulting from the repeal of old section 251 (1)DefinitionsParagraphs (3) and (4) of section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 are repealed. 
(2)Sections 254(c) and 254(f) amendmentsSections 254(c)(2) and 254(f)(2) of such Act are repealed. (e)Additional conforming amendments to section 254 (1)The table set forth in section 254(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 904(a)) is amended by striking sequestration each place it appears. 
(2)Section 254(c)(1) of such Act is amended by inserting and before pay-as-you-go and by striking , and deficit and inserting and regarding spending reduction. (3)Section 254(c)(4) of such Act is amended to read as follows: 
 
(4)Spending reduction reportThe preview report shall set forth for the budget year estimates for each of the following: (A)Estimated total spending. 
(B)Estimate of potential GDP. (C)The spending reduction percentage necessary to achieve the applicable percent of potential GDP under section 251(c).. 
(4)Section 254(f)(3) of such Act is amended— (A)in the side heading, by striking and deficit sequestration reports and insert sequestration report and spending reduction report; and 
(B)in the first sentence, by striking and deficit sequestration preview reports and inserting sequestration preview report and the spending reduction report.  (f)Conforming amendment to section 250The item relating to section 251 in the table of contents set forth in 250(a) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(a)) is amended to read as follows: 
 
 
Sec. 251. Total spending limits.. 
3.Allocation for emergencies 
(a)Section 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) is amended by adding at the end the following new paragraph:  (6)Allocation to the Committees on Appropriations for emergenciesOf the amounts of new budget authority and outlays allocated to the Committees on Appropriations for the first fiscal year of the concurrent resolution on the budget, 1 percent shall be set aside for emergencies and may be used for no other purpose.. 
(b)Section 1105(a)(14) of title 31, United States Code, is amended by inserting , including an amount for emergency spending not less than 1 percent of all discretionary spending for that year before the period.  